 
 
Exhibit 10.A

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


Reference is hereby made to the Employment Agreement (the “Original Agreement”)
dated as of January 1, 2007 by and between AutoInfo, Inc., a Delaware
corporation and Harry M. Wachtel, an individual residing at 17222 Bermuda
Village Dr., Boca Raton, FL 33487.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned parties agree as follows:


1) Section 4 of the Original Agreement is hereby amended to reduce the Base
Compensation provided for therein from $250,000 to $225,000 for the period from
May 11, 2009 through December 31, 2009.


2) Capitalized terms used but not defined herein shall have the meaning ascribed
to it in the Original Agreement.


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
First Amendment to Employment Agreement as of May 11, 2009.


AutoInfo, Inc.




By: /s/ William
Wunderlich                                                      /s/ Harry
Wachtel                                           
         William
Wunderlich                                                                                                         
Harry Wachtel
          Chief Financial Officer
 
 

--------------------------------------------------------------------------------

 